UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7550



In Re: RESTONEY ROBINSON,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-99-445)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Restoney Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Restoney Robinson filed this mandamus petition challenging the

dismissal without prejudice of his 42 U.S.C.A. § 1983 (West Supp.

1999) action.   Where there is another available remedy, mandamus

relief is not available.   See In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).   Mandamus relief is not a substitute for appeal.   See

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

Robinson could have challenged the dismissal of his action by

filing an appeal.   Accordingly, we deny mandamus relief.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2